In this case, the majority has taken the position that despite Dr. Chapman's prescription for plaintiff to have a vehicle with hand controls and a lift, it is not reasonably necessary.  It is from this view that I must respectfully dissent from the majority opinion.
In cases of total and permanent disability, compensation, including reasonable and necessary nursing services, medicines, sick travel, medical, hospital and other treatment or care of rehabilitative services, shall be paid for by the employer during the lifetime of the injured employee.  Timmons v. North CarolinaDepartment of Transportation.  No. COA 95-835 (1996).
In the Timmons case, which was just quoted above, the Court found that plaintiff was indeed entitled to have defendants make the necessary additions to plaintiff's home.  This action was taken by the Court because it found the additions were reasonably necessary.  In this case before us, we have a Board Certified doctor who has prescribed a vehicle that can accommodate plaintiff's permanent and total disabilities.  Dr. Chapman's prescription was based on plaintiff's position that the vehicle was reasonable and necessary.  If the majority cannot believe in the prescription of a Board Certified doctor to help this plaintiff, then I cannot agree that the opinion taken by the majority is reasonable and necessary.  Therefore, I must respectfully dissent.
                                  S/ ___________________________ COY M. VANCE COMMISSIONER